[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
The court finds after a hearing in damages that the plaintiff suffered damages, as hereinafter noted, as a result of the defendant's negligence:
Economic:  $4,125.43
                         Non-economic:      None ___________ CT Page 14766 Total:  $4,125.43
          Percentage of Negligence of: Plaintiff:      None
                            Defendant:      100% _________ Total:      100%
Judgment may enter for the plaintiff and against the defendant, James C. Doughty, in the sum of $4,125.43, together with court costs of $227.00; and it is further adjudged that the defendant make weekly payments of $25.00 until the total sum, including costs, is paid to the plaintiff.
Kremski, J.T.R.